KELLUM, Judge,
concurring specially.
I write specially to note that this action appears to be Nathaniel Scroggins’s fifth Rule 32, Ala. R.Crim. P., petition challenging his 1999 convictions for two counts of capital murder and his resulting sentence of life imprisonment without the possibility of parole. I believe that allowing Scrog-gins to file multiple petitions for postcon-viction relief in which his claims are either precluded or without merit wastes scarce judicial resources. Therefore, I would encourage the circuit court to consider adopting sanctions like those proposed in Peoples v. State, 531 So.2d 323 (Ala.Crim.App.1988), and Procup v. Strickland, 792 F.2d 1069 (11th Cir.1986), to prevent future frivolous litigation on the part of Scroggins and other similarly situated inmates. See Ex parte Thompson, 38 So.3d 119 (Ala.Crim.App.2009).